USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC #:
DATE FILED: 6/24/2021
Defendants have consented to changing their attorneys. Defendants' requests to adjourn the conference
scheduled for June 24, 2021 and to withdraw Mr. Chong's motion at Dkt. No. 19, are granted. See Dkt. No.
39. The conference scheduled for June 24, 2021 is adjourned as moot. Mr. Chong's motion to withdraw as
counsel for Defendants is withdrawn on consent. Substitute counsel is directed to the Court's November 25,
2020 Mediation Referral Order, Dkt. No. 10. The parties are directed to comply with that order forthwith.

The Clerk of Court is directed to terminate Mr. Chong from the list of active counsel in this case. The Clerk
of Court is further directed to terminate the motions pending at Dkt. Nos. 19 and 39.

SO ORDERED.

Dated: June 24, 2021                                  _____________________________________
                                                             GREGORY H. WOODS
                                                            United States District Judge
